                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

DR. NANCYLYNN WARD,                              )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )           NO. 3:19-cv-00218
                                                 )
TENNESSEE DEPARTMENT                             )           JUDGE CAMPBELL
OF EDUCATION,                                    )           MAGISTRATE JUDGE HOLMES
                                                 )
     Defendant.


                                              ORDER

         Pending before the Court are Defendant’s Motion for Partial Dismissal (Doc. No. 7);

 Plaintiff’s Response (Doc. No. 12); and Defendant’s Reply (Doc. No. 13). For the reasons set forth

 in the accompanying Memorandum, Defendant’s Motion is GRANTED in part, and DENIED in

 part. Accordingly, the following are DISMISSED: (1) Plaintiff’s ADA Title II claims; (2)

 Plaintiff’s request for declaratory and injunctive relief under the ADA; and (3) Plaintiff’s request

 for punitive damages. In all other respects, the Motion is denied.

         It is so ORDERED.

                                                      ______________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
